BASKIN, Judge.
Daniel Cannon, found guilty by a jury of robbery without the use of a weapon, as charged, appeals his conviction and sentence to seven years imprisonment followed by three years probation. He claims error on two grounds. First, Cannon argues that an impermissibly suggestive pre-trial identification so tainted an in-court identification as to deprive him of a fair trial. Second, he contends that the trial court erred in failing to sentence him pursuant to the Florida Youthful Offender Act. § 958.011 et seq., Fla.Stat. (1979).
Error, if any, in permitting the victim’s in-court identification of the defendant was not properly preserved for review by this court, and was therefore waived. Douglas v. State, 328 So.2d 18 (Fla.1976); Thomas v. State, 249 So.2d 510 (Fla. 3d DCA 1971).
As to the appellant’s second point, the record presented upon appeal does not reflect error in the trial court's failure to sentence under the Youthful Offender Act. We affirm the conviction and sentence without prejudice to appellant’s future application to the trial court pursuant to Rule 3.850, Florida Rules of Criminal Procedure. Jenrette v. State, 373 So.2d 718 (Fla. 3d DCA 1979).